                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

COREY FONDREN,                                   )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 4:18-cv-01755-SPM
                                                 )
METROPOLITAN ST. LOUIS                           )
PSYCHIATRIC CENTER, et al.,                      )
                                                 )
                                                 )
               Defendants.                       )


                               MEMORANDUM AND ORDER

       This matter is before the Court upon its own motion. Plaintiff filed a pro se complaint on

October 12, 2018. (Docket No. 1). Plaintiff also filed a motion to appoint counsel and a motion

for leave to proceed in forma pauperis. (Docket No. 2; Docket No. 3).

       Since filing his complaint, plaintiff has file three other documents purporting to be

evidence in his case. (Docket Nos. 8-10).

       In civil actions, discovery and disclosure materials shall not be filed with the Court

except as exhibits to a motion or memorandum. E.D. Mo. L.R. 26 – 3.02. Thus, this Court will

not accept plaintiff’s discovery documents unless they are attached to a motion for relief. The

Court will instruct the Clerk of Court to return the exhibits contained in Docket Nos. 8, 9, and

10, as well as any additional discovery sent to the Court.
       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s exhibits attached to Docket Nos. 8, 9, and

10 shall be returned to plaintiff as the Court does not accept discovery documents unless they are

filed as attachments to motions for relief.



                                                SHIRLEY PADMORE MENSAH
                                                UNITED STATES MAGISTRATE JUDGE

Dated this 14th day of November, 2018.




                                                2
